Case 19-61608-grs          Doc 285       Filed 02/27/20 Entered 02/27/20 16:43:54                     Desc Main
                                         Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF KENTUCKY
                                    LONDON DIVISION

                                                         )
    In re:                                               )   Chapter 11
                                                         )
    Americore Holdings, LLC, et al.,1                    )   Case No. 19-61608-grs
                                                         )
              Debtors.                                   )   Jointly Administered
                                                         )
                                                         )   Honorable Gregory R. Schaaf
                                                         )


             CHAPTER 11 TRUSTEE’S OBJECTION TO UTICA LEASECO, LLC’S
              MOTION FOR RELIEF FROM STAY OR, IN THE ALTERNATIVE,
                    ADEQUATE PROTECTION AS TO EQUIPMENT
         Carol L. Fox, as Chapter 11 Trustee of the above captioned debtors (“Trustee”), by and

through her undersigned counsel, hereby objects (“Objection”) to Utica Leaseco, LLC’s Motion

for Relief from Stay or, in the Alternative Adequate Protection as to Equipment filed by Utica

Leaseco, LLC (“Utica”) on February 13, 2020 [Docket No. 211] (the “Lift Stay Motion”), and

states as follows in support:

         1.       On December 31, 2019, Americore Holdings, LLC along with its affiliates

referenced herein who are also debtors in these jointly administered cases (collectively, the

“Debtors”) filed their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (“Bankruptcy Code”).




1
 The Debtors in these Chapter 11 case are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
Case 19-61608-grs          Doc 285     Filed 02/27/20 Entered 02/27/20 16:43:54              Desc Main
                                       Document     Page 2 of 3


         2.        On February 13, 2020, Utica filed the Stay Relief Motion seeking relief from the

automatic stay with respect to certain equipment (the “Equipment”) located at Ellwood Medical

Center (“Ellwood City Facility”) in Ellwood City, Pennsylvania.

         3.        On February 21, 2020, the United States Trustee filed its Notice of Appointment of

Carol L. Fox as the Chapter 11 Trustee of the Debtors [Docket No. 260] and on February 24, 2020,

Carol L. Fox filed her Notice of Acceptance [Docket No. 269].

         4.        Since her appointment, the Trustee and her advisors have been diligently gathering

information on the Debtors’ assets and liabilities and are working on stabilizing the Debtors

operations.

         5.        As of date of this Objection, the Trustee has not yet been able to ascertain the value

of the Equipment, whether the Equipment is owned by the Debtors or Utica, whether the

Equipment has value over and above the amounts that may be owed to Utica, whether Utica has a

valid security interest in the Equipment, or the amount of any diminution in the Equipment.

         6.        In addition, the Trustee has not yet had an opportunity to confer with Utica to

determine whether a compromise may be reached with respect to the Equipment.

         7.        As such, the Trustee objects to the Lift Stay Motion and requests that the Court

continue any final hearing on the Lift Stay Motion for sixty (60) days to allow the Trustee time to

conduct an adequate investigation regarding the Equipment and the Lift Stay Motion.

    8.      Counsel for the Trustee has had a preliminary discussion regarding the Lift Stay Motion

and Objection with counsel for Utica and understands that Utica consents to a continuance of the

final hearing on the Lift Stay Motion for sixty (60) days to allow for an investigation by the

Trustee.




4837-6815-6086.1
Case 19-61608-grs       Doc 285     Filed 02/27/20 Entered 02/27/20 16:43:54            Desc Main
                                    Document     Page 3 of 3


         WHEREFORE, Carol L. Fox, as Chapter 11 Trustee of the above referenced Debtors

respectfully requests that this Court enter an order denying the Lift Stay Motion, or alternatively,

continuing the final hearing Lift Stay Motion for sixty (60) days.

         Respectfully submitted this 27th day of February, 2020.

                                              By: /s/ Jimmy D. Parrish__________________
                                              Jimmy D. Parrish, Esq.
                                              Florida Bar No. 526401 (admitted Pro Hac Vice)
                                              BAKER & HOSTETLER LLP
                                              SunTrust Center, Suite 2300
                                              Post Office Box 112
                                              Orlando, Florida 32802-0112
                                              Telephone: 407-649-4000
                                              Facsimile: 407-841-0168
                                              Email: jparrish@bakerlaw.com
                                              Proposed Attorneys for Carol L. Fox, Chapter 11
                                              Trustee

                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on February 27, 2020, the foregoing Objection was
served electronically through the Court’s ECF system to all persons receiving electronic
notifications in the Chapter 11 cases.
                                              /s/ Jimmy D. Parrish
                                              Jimmy D. Parrish, Esq.




4837-6815-6086.1
